Citation Nr: 1242885	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1955 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, FL, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issue was previously before the Board in February 2012, when the Board recharacterized the matter to reflect the need to reopen a previously denied claim of service connection for a left knee disability.  At that time, the Board reopened the claim and remanded the underlying issue to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim is now returned to the Board for further appellate consideration.

In the February 2012 decision the Board additionally reopened and denied on the merits a claim of service connection for a back disability, and denied a claim for an earlier effective date of service connection for a psychiatric disability.  Further, the Board remanded a claim of entitlement to a finding of total disability based on individual unemployability (TDIU) for issuance of a statement of the case (SOC) and to afford the Veteran an opportunity to perfect an appeal on that issue.  An SOC was issued in August 2012, but the Veteran failed to perfect the appeal in a timely manner.  

In August 2012, the Veteran contacted the RO to ask if his substantive appeal had been withdrawn; it is unclear to what appeal the Veteran was referring.  On the report of telephone contact, it is reported that the Veteran had "decided that he does not want to continue his appeal."  However, the second-hand statement does not meet the requirements for withdrawal of an appeal.  Such must be in writing, or on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the "Virtual VA" system to insure a total review of the evidence; no records have been added to the file since the most recent August 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

A left knee disorder, including left knee degenerative joint disease, was not shown in service or within the first post service year, and the competent and credible evidence of record is against a finding that such is in any way related to service.
CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2007 letter, sent prior to the initial adjudication of the claim, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and a medical opinion regarding a nexus to service was obtained) in July 2012; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder in its entirety, offered the requested opinion, and supported that opinion with a well explained and factually supported rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, also called degenerative joint disease, is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he injured his left knee in 1956, when lifting heavy loads in the laundry while awaiting discharge for a psychiatric disorder and unsuitability for service.  He reports having knee pain since that time.

A review of service treatment and personnel records reveals no evidence of any knee injury at any time during service.  In April 1956, the Veteran did report to sick call with complaints of a low back ache.  He stated that the pain began after heavy lifting.  The Veteran made no complaint regarding knee problems; the examiner specified that there was no leg radiation.  Although this refers to possible neurological problems related to disc damage in the back, it also demonstrates that the legs were examined and inquired after, and there was no report of problems. The Veteran has maintained that he did complain of knee problems at the time, and does not know why his complaints were not recorded.

The veteran has reported that after service, he sought private treatment for back, knee, and psychiatric problems, but these records are no unavailable.  The doctor died and his records were destroyed.

The Veteran filed claims for disability benefits in 1965, 1966, 1978, and 1991.  The Veteran made no allegation of in-service left knee injury, or current left knee complaints or problems in connection with any of these claims.  

Available post-service records include private evaluations dated in 1995 and 1996, conducted in connection with the Veteran's claim for SSA disability benefits.  A May 1995 MRI showed some degenerative changes of the left knee.  In September 1995, doctors noted left knee swelling; the Veteran reported a history of arthritis, and degenerative arthritis of the left knee was diagnosed.  During an assessment in October 1995, the Veteran stated that he had been experiencing swelling in the knee for five years.  The 1990 date of onset for complaints was again reported to a November 1995 examiner.  None of the providers whose records were reviewed in connection with the SSA disability claim offered any conclusions or opinions regarding the cause of the left knee disability or any possible nexus to service.

A childhood friend of the Veteran submitted a statement in August 1999; he reported that since service, the Veteran had consistently complained of back problems.  No mention was made of knee complaints.

In February 2000, Dr. RMA reported that he was treating the Veteran for osteoarthritis of the left knee and low back, which he related to an injury sustained in service.  He provided no rationale for his opinion or any supporting clinical documentation.

VA and private treatment records from 2007 to the present document continued complaints of left knee problems, and verify the diagnosis of degenerative joint disease.  Doctors do not comment on the etiology of the condition or its potential connection to service, however.

The Veteran underwent a VA joints examination in July 2012.  The examiner reviewed the claims file in its entirety.  The Veteran reported that he began having left knee problems in 1956, when he suffered a slight strain.  The knee had bothered him since then, but he first sought treatment in the 1980's.  Periodically the knee would swell and be painful; he could not walk on it for several days at a time.  On physical examination, extension was full, and flexion was limited to 120 degrees.  There was no objective evidence of painful motion.  With repeated movement, there was no additional functional loss or impairment.  The left knee was painful on palpation.  Muscle strength was normal, and the joint was fully stable on testing.  There was no evidence of subluxation or dislocation, or any meniscal impairment or condition.  The Veteran did use a cane or walker for ambulation.  X-rays documented mild to moderate arthritic changes of the left knee.  The examiner opined that the currently diagnosed left knee disability was not caused by or a result of military service.  The examiner reasoned that based on service records, medical literature, and clinical observation and experience, "there is absolutely no evidence for a left knee problem in service and no injury to this knee in active duty." Additionally, there was no evidence of any left knee problems for 35 years after service.  "A nexus cannot be made."

It is well settled that there is a current diagnosis of left knee degenerative arthritis.  Ongoing treatment records and repeated VA, SSA, and private examinations since 1995 have verified such.  

To merit service connection, however, such must be related to a disease or injury in service.  Degenerative joint disease is a chronic condition subject to presumptive service connection, but for application of the presumption, the condition must be manifested within the first year following separation from service.  Here, the first radiographic evidence of arthritis comes in 1994, 38 years after separation.  As this is well outside the applicable presumptive period, service connection by presumption is not available.  38 C.F.R. § 3.307.

Service connection my still be established on a direct basis.  Unfortunately, the competent and credible evidence of record is against such a finding.

The Board finds that there was no left knee injury in service.  Contemporaneous records fail to document the reported April 1956 injury; complaints of back pain are noted at that time, but nothing is mentioned with regard to the knee.  Further, there are no corroborating records of left knee problems or complaints for decades following service.  Nevertheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this case there is more than just an absence of records, however.  The Veteran has competently reported that he has experienced knee problems since 1956.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His allegations are not credible.  He has not been consistent in his reports.  In repeated claims of service connection filed between 1965 and 1991, the Veteran failed to make any claim for a left knee condition.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A negative inference may be drawn from the absence of complaints or treatment for an extended period.).  Doctors reported in connection with his SSA claim (filed several years before a VA claim for the left knee) that his problems had begun in 1990.  The absence of a claim and the reports to doctors are consistent, and contradict the allegations made to VA with the current claim.  Even those allegations are inconsistent; he has reported both that he had problems and sought treatment immediately after service, and that he first saw a doctor in the 1980's.  Similarly, a childhood friend did not mention the knee in describing the Veteran's complaints since service in his 1999 statement.

The VA examiner has, through clinical examination, also concluded that there was no in-service injury.  Physical findings, in light of medical literature and the medical evidence of record, do not support a finding of an injury in service, despite the Veteran's reports.

Simply put, the sole evidence of knee problems in service or for many years after is the lay statements of the Veteran, and these are not credible.  There was no knee injury in service.

In the absence of a disease or injury in service, there can be no nexus to service for the currently diagnosed disability.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a left knee disorder is not warranted.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


